Citation Nr: 0705575	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's psychiatric symptomatology, including lack of 
socialization, nightmares, flashbacks, memory impairment, and 
intrusive thoughts, is demonstrative of a difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes 
(DCs) 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's psychiatric symptomatology, including lack of 
socialization, nightmares, flashbacks, memory impairment, and 
intrusive thoughts, is demonstrative of a difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes 
(DCs) 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of 
nightmares, anxiety, chronic depression, chronic sleep 
impairment, exaggerated startled response, hypervigilance, 
social avoidance, and difficulty in establishing and 
maintaining effective work and social relationships.

Evidence relevant to the level of severity of the veteran's 
PTSD includes clinical evidence that the veteran continues to 
experience nightmares, flashback, and intrusive thoughts, 
some memory loss has been noted (unable to remember 5 words 
after 5 minutes, some impaired abstract thinking (could not 
perform serial 7's), and, except for his children, he 
reported that he did not associate with other people.  

It is also noteworthy that the veteran has been assigned 
Global Assessment of Functioning (GAF) scores of 70 (5/04), 
52 (8/04), 65 (3/05), and 49 (10/05).  Although the GAF score 
does not fit neatly into the rating criteria, the GAF score 
is evidence and will be considered.  Carpenter v. Brown, 8 
Vet. App. 240 (1995). 

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id. 

A GAF score between 41 and 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id; see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The Board notes that the most recent GAF score was 49, 
which is indicative of serious social and occupational 
impairment.

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Higher GAF scores reflect mild to minimal 
symptoms.  See Carpenter, 8 Vet. App. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the veteran's statements, 
the assigned GAF scores, and the medical evidence.

Based on these findings, the Board finds that the evidence of 
record substantiates a 50 percent evaluation.  The veteran's 
mental disorder affects his abilities to function socially, 
with such deficiencies as anxiety, flashbacks, nightmares, 
social isolation, hypervigilance, irritability, sleep 
deprivation, mood swings, and impaired anger management.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the evidence shows that the lowest GAF assigned was the 
most recent at 49.  The totality of the evidence reflects 
symptoms warranting no more than a 50 percent rating under 
the applicable criteria.  The evidence does not demonstrate 
that the service-connected PTSD is productive of occupational 
and social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.  
While the veteran may suffer from some level of social 
impairment, in that he has been withdrawn and isolative, with 
minimal socialization, the evidence does not show that he is 
precluded from establishing and maintaining such 
relationships.

To that end, the veteran has been shown to participate in 
group therapy sessions.  Moreover, he has an on-going and 
daily relationship with one of his sons.  Further, he has 
been noted to be alert and oriented, having no impairment in 
thought process or communication, no panic attacks, coherent, 
with normal judgment, without delusions or hallucinations, 
and cooperative.

Specifically, there is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  

In sum, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  In 
conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent for the veteran's PTSD.

The Board has considered the veteran's challenge to the March 
2005 VA examination because the examiner did not provide a 
thorough examination and did not write the whole truth.  The 
Board is mindful that if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  The 
Board has carefully reviewed the March 2005 examination 
report and finds it adequate for rating purposes.  

Specifically, the examiner indicated that he had reviewed the 
medical records.  This statement appears accurate as the 
examiner specifically referenced the veteran's previous 
examination and described various findings from that 
examination.  The examiner also remarked on the veteran's 
group therapy sessions, and noted his regular health care 
provider.  Further, the examiner listed all the veteran's 
current medical problems, which appears to be an accurate 
list based on the other medical evidence of record.  

Moreover, it is apparent that the examiner conducted a 
complete mental status examination as he addressed each 
component of the evaluation worksheet individually.  He 
addressed the veteran's mood, affect, thought processes, 
orientation, memory loss, behaviors, speech, impulse control, 
and the like.  In addition, the examiner provided a full 
diagnostic status and a GAF.  There is simply no basis to 
find that the examination inadequate.  

Because the record as it stands is sufficient for purposes of 
rendering an objectively supported evaluation as to the 
nature of the veteran's complaints and, thus, to evaluate the 
claim on appeal, the Board finds that the March 2005 
examination is adequate for rating purposes and a remand for 
another examination would unnecessarily delay resolution of 
the veteran's claim.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in February 2005.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a VA examination was undertaken in March 
2005.  The Board has also relied on an October 2005 clinical 
assessment undertaken by the Vet Center and multiple 
outpatient treatment records.  The available medical evidence 
is sufficient for an adequate determination.  

In this appeal, by definition, the veteran was given notice 
of what type of information and evidence he needed to 
substantiate his claim for an increase rating; however, he 
was not provided with the type of evidence necessary to 
establish an effective date.  To the extent that the claim 
for an increased rating has been granted, the RO will assign 
the rating and effective date and so notify the veteran.  No 
further notice is needed as to any disability rating or 
effective date matters in this case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
action is necessary under the mandate of the VCAA.




ORDER

A 50 percent disability rating, but no more, for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


